PER CURIAM.
Craig Burns pleaded guilty to manufacturing a firearm, in violation of 26 U.S.C. § 5861(f); conspiring against civil rights, in violation of 18 U.S.C. § 241; and transporting a stolen motor vehicle in interstate commerce, in violation of 18 U.S.C. § 2312. The district court1 sentenced him to 168 months imprisonment and 3 years supervised release. On appeal, Burns’s counsel has moved to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
Having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we affirm the judgment of the district *473court, and we grant counsel’s motion to withdraw.

. The HONORABLE MARK W. BENNETT, Chief Judge, United States District Court for the Northern District of Iowa.